internal_revenue_service number release date index number -------------------------------- ----------------------- ------------------------------- ------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-106548-09 date date legend husband wife date date son daughter daughter wife’s trust law firm law firm accountant accounting firm year year year year year ----------------------------------------------------- ---------------------------------------------------------- ----------------------- ----------------------- ----------------------- ----------------------------------- ------------------------------ ------------------------------------------------ ------------------------------------------------------------------------------ ------------------- -------------------------------- ------------------------ ------- ------- ------- ------- ------- dear -------------- this letter responds to a letter from your authorized representative dated date and other correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate husband’s generation-skipping_transfer gst_exemption to transfers to trust sec_1 and in year sec_1 through and requesting a ruling that wife’s gst_exemption was automatically allocated at her death to wife’s trust under sec_2632 redesignated as sec_2632 effective date plr-106548-09 the facts and representations submitted are summarized as follows on date wife died survived by husband son and daughter sec_1 and her will provided for two residuary trusts a marital trust for which husband will be treated as the transferor for purposes of gst tax and wife’s trust to benefit husband son daughter sec_1 and and their issue the form_706 united_states estate and generation-skipping_transfer_tax return for wife’s estate was timely filed however no schedule r was attached to the return and no affirmative allocation of wife’s unused gst_exemption was made to wife’s trust on date husband executed husband’s family_trust which upon execution was split into three irrevocable trusts trust was named for son and his issue trust was named for daughter and her issue and trust was named for daughter and her issue trust sec_1 and terminate at husband’s death and the remainders will be distributed to wife’s trust to be held under its terms in years husband transferred publicly_traded_securities and some cash to each of trust sec_1 and husband relied on his certified_public_accountant accountant at accounting firm to prepare the form_709 united_states gift and generation-skipping_transfer_tax return for husband’s transfers to trust sec_1 and on all five gift_tax returns accountant reported the value of the transfers to each trust but did not allocate any part of husband’s gst_exemption to husband’s transfers to trust sec_1 and for any year thus for year sec_1 through no part of husband’s gst_exemption was allocated to trust sec_1 and husband’s gst_exemption was automatically allocated under sec_2632 to the value of his transfers to trust sec_1 and in year sec_2601 imposes a tax on every generation-skipping_transfer a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-106548-09 under sec_26_2632-1 an allocation of a decedent's unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed under sec_6075 for filing the return including any extensions actually granted the due_date sec_2632 redesignated as sec_2632 effective date provides that any portion of an individual’s gst_exemption not allocated on or before the due_date for filing the estate_tax_return for the individual’s estate will be deemed to be allocated a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2632 provides that the allocation will be made among the properties described in subparagraph a and the trusts described in subparagraph b as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust sec_2632 effective for transfers subject_to the gift and estate_tax after date provides in part that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion ration for such property zero sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the gift_tax made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust falls within any of six enumerated exceptions sec_2632 provides that an individual may elect to have this subsection not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall plr-106548-09 include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied husband is granted an extension of time of days from the date of this letter to allocate his available gst_exemption after taking into account the automatic allocation in year to the year plr-106548-09 through year transfers to trust sec_1 and based on the gift_tax values of those transfers on the dates of each transfer the allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return for the years in which the transfers were made and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose based on the facts submitted and the representations made we also rule that under sec_2632 redesignated as sec_2632 effective date wife’s gst_exemption was automatically allocated to wife’s trust at her death the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we are not ruling on whether trust and will have a zero inclusion_ratio as a result of husband’s allocations of his gst_exemption to his year through year transfers to the trusts this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curtis g wilson associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
